Citation Nr: 1746558	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-41 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable disability rating for seborrheic dermatitis.

2. Entitlement to a disability rating in excess of 30 percent for generalized anxiety with depressive features prior to April 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As an initial matter, the Board notes that the Veteran filed a VA Form 9, after VA issued a Statement of the Case (SOC) in August 2010 for claims of increased disability rating in anxiety, sinusitis, and dermatitis, to perfect a substantive appeal, specifically, only for his increased rating claim for generalized anxiety in October 2010. However, VA continued development for increased rating claims of sinusitis and seborrheic dermatitis. Consequently, as the agency of original jurisdiction has continued to adjudicate these issues, the Board finds that any jurisdictional defects in the VA Form 9 are waved. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The record indicates that the Veteran applied for service connection for major depression with psychotic features, and generalized anxiety disorder, in July 2007. The RO treated this claim as a claim for a disability rating increase for the Veteran's service-connected anxiety. The RO issued a rating decision denying the increased rating claim in October 2007. In April 2008, the Veteran submitted another increased disability rating claim for his service connected anxiety. Since, this second increased disability rating claim was submitted within one year of the October 2007 denial the Board will liberally interpret the April 2008 claim as a notice of disagreement with the October 2007 rating decision. Further, the record indicates that the Veteran was granted a disability rating of 100 percent for generalized anxiety disorder in May 2016 effective April 2008 (the date of claim as identified by the RO). As this is considered a full grant of benefits, the issue of entitlement to a disability rating for generalized anxiety disorder in excess of 30 percent from April 8, 2008 is not before the Board.  However, because the Board has identified an earlier pending claim on appeal, the period prior to April 8, 2008 remains before the Board.

Subsequently to the November 2008 rating decision denying a disability rating in excess of 10 percent for sinusitis, the RO increased the disability rating for sinusitis to 30 percent effective the date of the claim, April 2008. In April 2012, the Veteran's representative stated that the Veteran is satisfied with increased evaluation from 10 to 30 percent for sinusitis. Therefore, as the Veteran is satisfied with his disability rating for sinusitis, the Board treats the April 2012 increase as a full grant of benefits and thus not before the Board.


FINDING OF FACTS

1. The Veteran has dermatitis on less than 5 percent of the entire body, less than 5 percent of the affected area, and no more than topical therapy required during the past 12 months during the appeal period. 

2. The claim for an increased rating for generalized anxiety with depressive features was actually received at VA on July 25, 2007 and from July 5, 2007 to April 7, 2008, the Veteran had total occupational and social impairment due to his service-connected generalized anxiety with depressive features.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for seborrheic dermatitis, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).

2. Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for his service-connected generalized anxiety disorder with depressive features have been met from July 5, 2007. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9400 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. A July 2007 and April 2008 letter to the Veteran provided noticed how VA assigns disability ratings and effective dates.

VA has also satisfied its duty to assist. The claims folder contains service treatment records, private treatment records, and VA medical records. The Veteran was provided a psychiatric examination in September 2007 and dermatology examinations in May 2008 and September 2014. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159.

II. Compensable Rating for Dermatitis 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In this case, the Veteran's skin disabilities have been rated under DC 7999-7806 throughout the period on appeal, as analogous to dermatitis or eczema. These disabilities were assigned a noncompensable rating. As will be discussed below, the evidence does not establish the Veteran meets the criteria for a compensable rating.

Under DC 7806, a 10 percent rating for skin disorders is warranted for a skin condition covering a least five percent, but less than twenty percent of the body or exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past twelve month period. 38 C.F.R. § 4.118 (2016). 

The competent evidence of record includes a VA examination in May 2008, in which it was noted that the Veteran had a diagnosis of seborrheic dermatitis. The Veteran's skin symptoms included intermittent rash erythema and scales in the scalp. The physical examination found that less than five percent of the head was affected. The examination also found that less than five percent of the total body area was affected. The Veteran was treated with a corticosteroid topical cream twice daily and a daily special shampoo.

The Veteran underwent another VA dermatology examination in September 2014. The Veteran reported that his dermatitis was under control without medication. The examiner found that the Veteran had not taken any oral or topical medications in the past twelve months. During the physical examination the examiner found that the Veteran no longer had any exposed skin condition. 

Based on the evidence, the Veteran's current disability picture resulting from his service-connected seborrheic dermatitis does not meet or approximate the requirements for a compensable disability rating. Review of the evidence of record does not show that the Veteran's service-connected seborrheic dermatitis affects at least 5 percent but less than 20 percent of the entire body; or affects at least 5 percent but less than 20 percent of exposed areas. 38 C.F.R. § 4.118, DC 7806.

Additionally, it was noted on the VA examination in 2008 that the Veteran used a topical corticosteroid cream. Such evidence does not show that he requires the intermittent use of systemic therapy such as corticosteroids or other immunosuppressive drugs. In that regard, the Board notes that in July 2017, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017), reversed the judgment of the United States Court of Appeals for Veterans Claims (Court or Veterans Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016). At issue in Johnson v. Shulkin, was the question of whether criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids. In reversing the Veterans Court's decision, in Johnson v. Shulkin, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code", and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." In light of this new precedential decision in Johnson v. Shulkin, the Board concludes that the Veteran's seborrheic dermatitis required topical therapy only, and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board also notes that the competent evidence does not show that the Veteran's seborrheic dermatitis warrants a compensable disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case. There are no medical findings of disfigurement of the head, face, or neck. There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches. Thus, diagnostic codes for rating these manifestations are not for application. See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805. Accordingly, a compensable rating for seborrheic dermatitis is not warranted. 38 C.F.R. § 4.118, DC 7806. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Disability Rating for Anxiety Prior to April 8, 2008

The Veteran submitted a July 25, 2007 statement in which he indicated that he wanted service connection for major depression with psychotic features and generalized anxiety disorder which the RO interpreted as a claim for increase for his already service-connected psychiatric disorder. As noted above, the Board construes the April 2008 claim for an increased rating for his service connected anxiety as a timely notice of disagreement (NOD) with the October 2007 rating decision. See 38 C.F.R. § 20.201 (2016) ([A NOD] does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [a NOD]"). Therefore, the Board finds that the Veteran has a perfected appeal for a July 25, 2007 claim for an increased disability rating for generalized anxiety with depressive features. Therefore, the appeal period is from one year earlier than the date of the claim (July 25, 2006) to April 7, 2008 (prior to the effective date of the 100 percent schedular rating. 

As the Board finds that the Veteran's application for entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder occurred on July 25, 2007, the Board must determine whether an increased disability rating is warranted prior to April 8, 2008. As discussed below, the Board finds that it is factually ascertainable that the Veteran's anxiety increased in severity on July 5, 2007, within one year prior to the Veteran's July 25, 2007 application for an increase. See 38 C.F.R. § 3.400 (2016).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Under DC 9400 a higher, 50 percent rating is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130 (2016).

A 70 percent evaluation is assigned when a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is assigned when a mental disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations. Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). 38 C.F.R. Â§ 4.130 (2016). 

The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the Global Assessment of Functioning (GAF) score system. 80 Fed. Reg. 53, 14308 (Mar. 19, 2015). However, this change does not apply to claims that were certified for appeal to the Board prior to August 2014, even if such claims were subsequently remanded. Id.  As the Veteran's claim had been certified to the Board  prior to the effective date of the change, the DSM-IV is still applicable to his claim. 

The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995).

The Veteran's VA medical treatment records indicate that the Veteran was hospitalized on July 5, 2007 for major depressive disorder. The Veteran attempted suicide and stated he would attempt again. He stated he felt useless, hopeless, and felt very down and depressed. The Veteran entered the hospital with a GAF score of 25 and when he was discharged he registered a GAF score of 60. The Veteran was discharged from the hospital on July 12, 2007. In early August 2007, the Veteran reported that felt like hurting himself and that his spouse stopped him. He stated he had a depressed mood, had feelings of being overwhelmed, and mood swings. In September 2007, the Veteran had a moderate improvement. The medical records indicated that his psychiatric medication was increased. 

The Veteran underwent a VA psychiatric examination September 2007. The examiner found that the Veteran's nonservice-connected dementia not otherwise specified caused a GAF score of 50 and the Veteran's generalized anxiety disorder with depressive features caused a GAF score of 0. However, these numbers appear to be transposed as the examiner also wrote that the Veteran's cognitive impairment overshadowed any other psychiatric symptoms the Veteran might be exhibiting, noting that the diagnoses of dementia and anxiety disorder with depressive features were two separate and distinct entities with no relation to one another.  The examiner opined that the Veteran had total occupational and social impairment due to the Veteran's cognitive decline and physical impairment.  The examiner noted that the Veteran was unable to provide for his basic needs of clothing, food, and shelter or was able to perform his activities of daily living without assistance. The examiner did not attempt to identify or distinguish the psychiatric symptoms due to the Veteran's service-connected disability from that due to his nonservice-connected dementia other than by assigning different GAF scores.

The Board notes however, that between July 5, 2007 and April 8, 2008 the Veteran was hospitalized for his condition, had GAF scores of 0, 25, 50, and 60, attempted suicide on at least two occasions, and had suicidal ideation throughout the appeal period. Further, while the September 2007 VA examiner found that the Veteran had total occupational and social impairment due to his nonservice-connected dementia and associated cognitive impairment as well as physical impairment, and that the dementia overshadowed any psychiatric symptoms, he did not indicate that the Veteran had no ratable psychiatric symptoms due to service-connected disability.  Further, the Board notes that in the May 2016 rating decision that granted a 100 percent schedular evaluation effective April 8, 2008, the RO noted that VA examinations in September 2007, June 2009, July 2011, and September 2009 showed the Veteran was totally and permanently disabled due to mental disorders, noting that VA examiners stated that it is not possible to differentiate what symptoms are due to service-connected anxiety with depressive features and what symptoms are due to nonservice-connected dementia. As such, all psychiatric symptoms were considered and rated as part and parcel of the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). 

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to a 100 percent schedular evaluation for generalized anxiety with depressive features prior to from July 5, 2007 to April 7, 2008 is warranted.  
ORDER

A compensable rating for seborrheic dermatitis is denied.

A disability rating of a 100 percent is granted for service-connected generalized anxiety with depressive features from July 5, 2007, subject to the laws and regulations governing the payment of monetary benefits. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


